NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                         No. 20-2438
                                         __________

                              JOHNNIE MICKELL, Appellant

                                              v.

    JUDGE VITO P. GEROULO; MAURI B. KELLY, Lackawanna County Administrator;
            CATHERINE KACER, Lackawanna County Collection Agency
                    ____________________________________

                     On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 3:19-cv-01730)
                   Magistrate Judge: Joseph F. Saporito, Jr. (by consent)
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 11, 2021
               Before: CHAGARES, PHIPPS and COWEN, Circuit Judges

                             (Opinion filed: November 1, 2021)
                                       ___________

                                         OPINION *
                                        ___________
PER CURIAM

        Proceeding pro se, Johnnie Mickell filed a civil rights action against a state court

judge (Judge Vito P. Geroulo) and two Lackawanna County employees (Mauri Kelly and




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Catherine Kacer). Mickell alleged that improprieties plagued his multiple earlier court

proceedings, which included a sentencing for a DUI conviction.

         Adopting the Magistrate Judge’s report and recommendation, the District Court 1

dismissed with prejudice and on judicial immunity grounds Mickell’s claims against

Judge Geroulo. After Kelly and Kacer appeared in the case, they filed a motion to

dismiss Mickell’s complaint for failure to state a claim. 23 The District Court 4 granted

that motion, concluding that Kelly and Kacer were entitled to absolute immunity from

suit as quasi-judicial officers and, further, that Mickell’s claims were legally frivolous

and malicious under 28 U.S.C. § 1915(e)(2)(B)(i). Cf. ECF 79 at 11 (“[T]he complaint is

largely duplicative of earlier, unsuccessful efforts to secure an award of damages arising

out of the same underlying state criminal proceedings and fines. The plaintiff’s intent to



1
    The Honorable Robert D. Mariani.
2
  Before then, Mickell had moved under Federal Rule of Civil Procedure 55(b) for default
judgment against Kelly and Kacer, requesting a six-figure damages award against each.
His motion was based on an apparent misreading of the deadlines for waiving service.
The District Court struck the motion for default judgment as “premature and improperly
filed,” ECF 27 at 2, since Mickell had not first moved for entry of default under Rule
55(a). The District Court struck the motion without prejudice to Mickell’s ability to
refile a similar one after he secured entry of default under Rule 55(a).
3
  In addition to opposing Kelly’s and Kacer’s motion to dismiss, Mickell filed a motion
for summary judgment. The District Court entered an order striking that motion. See
ECF 45 at 1 (“Pursuant to the Court’s inherent power to manage its docket, the plaintiff’s
motion for summary judgment . . . shall be STRUCK from the record as prematurely
filed, without prejudice to the plaintiff’s right to refile this or a substantially different
motion for summary judgment after the close of discovery.”).
4
 The Honorable Joseph F. Saporito, Jr. (henceforth referred to as the District Court),
exercising jurisdiction per 28 U.S.C. § 636(C) and the parties’ consent, see ECF 29.
                                              2
vex or harass these defendants is further underscored by his commencement of a

subsequent lawsuit concerning the very same claims.”) (internal citations omitted).

         The District Court’s order of dismissal was entered on June 10, 2020. Two days

later, the District Court issued an order granting Kelly’s and Kacer’s motion for sanctions

against Mickell under Federal Rule of Civil Procedure 11. A Clerk’s Judgment entered

that day imposed a monetary sanction against Mickell in the amount of $200. Mickell’s

subsequent motions to set aside the judgment and for reconsideration were denied by

orders entered on June 19 and June 30, 2020, respectively.

         On July 13, 2020, Mickell filed a notice of appeal. Because one or both of his

post-judgment motions tolled the time to appeal under Federal Rule of Appellate

Procedure 4(a)(1)(A) whilst those motions were pending, see Fed. R. App. P.

4(a)(4)(A)(iv), (vi), Mickell’s appeal is timely as to any of the orders referenced above.

         We have jurisdiction under 28 U.S.C. § 1291. For substantially the reasons given

by the District Court in its relevant opinions, Judge Geroulo was properly dismissed from

the case on judicial immunity grounds, Kelly and Kacer were properly dismissed from

the case on quasi-judicial immunity grounds, and Mickell was properly sanctioned for

indefatigably contumacious litigation conduct. Mickell’s appellate arguments to the

contrary are wholly lacking in merit. 5 We will thus affirm the judgment below.

Mickell’s motion to expedite, to grant summary judgment and for a remand, is denied.




5
    These include the arguments set forth in Mickell’s unauthorized “supplemental brief.”
                                              3